            Case MDL No. 2979 Document 1-20 Filed 10/20/20 Page 1 of 2



      DECLARATION OF IAN SHAW IN SUPPORT OF THE NATIONAL RIFLE
      ASSOCIATION’S MOTION TO TRANSFER CASES FOR CONSOLIDATED
           PRE-TRIAL PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407


       I, Ian Shaw, declare under penalty of perjury pursuant to 28 U.S.C. § 1746, that the

following is true and correct:

       1.      I am over twenty-one years of age, and fully competent to make this declaration. I

am an associate with the law firm of Brewer, Attorneys & Counselors (“BAC”), 1717 Main Street,

59th Floor, Dallas, Texas 75201. I am counsel for Grant Stinchfield in the matter captioned

Ackerman McQueen, Inc. v. Grant Stinchfield, Civ. Case No. 3:19-cv-03016-X (N.D. Tex.) (the

“Stinchfield Litigation”). I respectfully submit this declaration in support of the National Rifle

Association of America (the “NRA”)’s Motion to Transfer Cases for Consolidated Pre-Trial

Proceedings Pursuant to 28 U.S.C. § 1407 (the “Consolidation Motion”). Unless otherwise stated,

I have personal knowledge of all matters stated herein.

       2.      Attached as Exhibit A hereto is true and correct copy of the Plaintiff’s Original

Complaint in the Stinchfield Litigation, which sets forth the plaintiff’s claims therein. Attached as

Exhibit B hereto is a true and correct copy of the Defendant’s Amended Answer to Plaintiff’s

Original Complaint, which sets forth Stinchfield’s affirmative defenses. These documents

collectively constitute the operative pleadings in the Stinchfield Litigation. Attached as Exhibit C

hereto is a true and correct copy of the current docket summary for the Stinchfield Litigation,

generated via PACER/ECF.

       3.      The Stinchfield Litigation is currently in the discovery phase. A scheduling order

was entered on April 17, 2020, a true and correct copy of which is attached hereto as Exhibit D.

A protective order was entered on October 16, 2020, and it is anticipated that the voluminous fact

discovery sought by both sides will move forward shortly now that parties producing documents
             Case MDL No. 2979 Document 1-20 Filed 10/20/20 Page 2 of 2



have the ability to make confidentiality designations. Attached hereto as Exhibit E is a list of

witnesses likely to possess facts or documents relevant to the Stinchfield Litigation.

       4.        Significant issues of fact in the Stinchfield Litigation include: the NRA’s dealings

with its former public relations agency, Ackerman McQueen, Inc. (“Ackerman”),1 including what

Ackerman disclosed to the NRA and what NRA executives knew;2 the nature of the expenses that

Ackerman billed to the NRA3 and the authorization obtained therefor.4 It is expected that discovery

will overlap considerably with discovery in other NRA-related litigation including: People v. Nat’l

Rifle Ass’n of Am., et al., Index No. 451625/2020 (Sup. Ct. N.Y. Cnty.) (the “NYAG State

Action”) and Nat’l Rifle Ass’n of Am. v. James, Civ. No. 1:20-cv-00889 (N.D.N.Y.) (the “NYAG

Federal Action” and, collectively with the NYAG State Action, the “NYAG Litigation”);

Dell’Aquila v. LaPierre et al., Civ. Case No. 3:19-cv-00679 (M.D. Tn.) (the “Dell’Aquila

Litigation”); and, Nat’l Rifle Ass’n of Am. v. Ackerman McQueen, Inc., et al., Civ. Case No. 3-

19-cv-02074-G (N.D. Tex.) (the “Ackerman Litigation”).

       5.        I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

       Executed this 20th day of October 2020 in Dallas, Texas.




                                                              /s/
                                                              Ian Shaw


       1
           See Ex. A ¶¶ 1-2; 9-22; See Ex. B ¶¶ 1-2, 9-22.
       2
           See Ex. A ¶¶ 22-29.
       3
           See Ex. A ¶¶ 11,14, 23, 26-30; See Ex. B ¶¶ 23-25.
       4
           See Ex. A ¶¶ 14-15, 22-24, 30; See Ex. B ¶¶ 24, 30.
